Tilghman C. J.
I can find no such principle as that for which the plaintiff in error contends, that the place where *543the bill is drawn must be taken to be the residence of the drawer. The rule was rightly given by the District Court, “ that reasonable diligence must be used to give notice to “ the person intitled to receive notice.” Where a man has a counting house, or a known place of doing business, it is sufficient if notice is given there. In the present instance, the drawer was with his vessel at Savannah, when he drew the bill, and the payee must have known that he did not reside there. Thg proper place to have given notice, would ha.VS’TIJeen at his house in Philadelphia, where his wife and family were. For if he himself had been at sea, it would not be necessary to follow him. The case of Cromwell v. Hinson, 2 Esp. Rep. 511, resembles the one before us more than any which has been cited. It was an action against the indorser of a bill drawn upon London, dated and indorsed at Jamaica. The indorser was a sea captain who kept a house near London, where his wife and family resided, but he himself was generally at sea. It was held that notice to his wife in his absence was sufficient. In 1 Johns. 294, Chapman v. Lipscombe &c., the bill was drawn and dated at New Tork, and payable at Nezv Tork. The drawers resided at Peters-burg in Virginia; but that was unknown to the holder, who, on the protest of the bill, having made inquiry for the drawers, and received information that they resided at Norfolk, in Virginia, put two letters in the post office, one addressed to the drawers at New Tork, and another at Norfolk. This wag held to be reasonable diligence; but it was not insinuated that it would have been reasonable, if without making inquiry as to the actual residence, the letter had been put into the office addressed to the drawers at New Tork. We are satisfied that the law was properly laid down by the President of the District Court, and therefore the judgment should be affirmed.
Yeates J. gave no opinion, having been prevented by sickness from sitting during the argument.
Brackenridge J. concurred with the Chief Justice.
Judgment affirmed,